DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objections to claims 48–52 have been corrected by amendment and as such, the objections have been withdrawn.   
The rejections of claims 40-45 and 47 have been corrected by amendment and as such, the rejections have been withdrawn. 
Claim 50 has been amended to include previously indicated allowable subject matter and as such, claim 50 is allowed.
Claim 54 has been canceled and as such all objections and/or rejections to the claim have been withdrawn as moot.
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 7/25/2022, with respect to the rejection(s) of claim(s) 35 and 48 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lavash.
Allowable Subject Matter
Claim 50 is allowed.  The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner notes that claims 43 and 47 most likely contain allowable subject matter if amended to fix the indefinite language and amended to include all of the limitations of the base claim and any intervening claims 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37–43 and 46–47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, the claim is indefinite as to what is intended to comprise “optimizing an energy function”, as the claim limitation is broken up by punctuation which separates out the simulating steps (which are merely repeated verbatim from parent claim 35) and the “comprise: optimizing…” limitation.  The comprise limitation is tacked on the end as a hanging limitation with no connection other than being included in some manner into the claim.  As the claim is currently drafted, one of ordinary skill would not be reasonably apprised as to any intended relationship between the limitations or how the optimizing step is incorporated into the claimed invention. 
Claims 38–43 and 46–47 depend from claim 37 and are therefore rejected based on the same rationale as claim 37.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinspun et al. (US 2014/0114620 A1) in view of Lavash et al. (US 2005/0267615 A1). 
Regarding claim 35, Grinspun discloses: 
A method for generating a three dimensional representation of a garment, the method comprising: (Abstract of Grinspun: method and system for interactive garment modeling and editing including 3D draped model)
Obtaining a three dimensional human body model comprising an outer surface, the outer surface representative of an outermost surface of a human body; (Fig. 5 and Par. 48 of Grinspun: user can select from multiple curved bodies, or upload a curved body – see Figs. 1 and 2 showing different bodies having outermost surfaces)
Obtaining a three dimensional representation of a garment; and (Par. 34 of Grinspun: interactively displaying 2D flat pattern for constructing a garment, where user can interactively edit 2D flat pattern and instantaneously obtain feedback with resulting 3D draped representation – Figs. 1 and 2)
Simulating a three dimensional physical interaction of the three dimensional body model with a three dimensional representation of the garment; (Figs. 1 and 2 of Grinspun shows simulation window with 3D representations of garment with body; Par. 34: interactively edit garment and instantaneously view 3D draped representation)
Wherein simulating the three-dimensional physical interaction comprises: Simulating physical interaction of the three dimensional representation of the garment with the three dimensional human body model to thereby deform the three dimensional representation of the garment [Examiner notes that Figs. 2 and Fig. 4 of Grinspun show different body positions of same model, while Figs. 1 and 2 show use of different body shapes, but does not provide a good description of deforming the 3D human body model)] and the three dimensional representation of the garment (Par. 36 of Grinspun: three-dimensional simulated representation 140 resulting from the two-dimensional flat patterns draped over a body 150; Fig. 2 and Par. 39: using mouse pointer, user selects lower boundary of 3D draped representation of dress, causing dress to lengthen in 3D;  Also Fig. 12 and Par. 71 discusses deformation of clothing;); and displaying the deformed three-dimensional human body model and the deformed three-dimensional representation of the garment (Figs. 1 and 2 and Par. 34 of Grinspun: interactively edit garment and instantaneously view 3D draped representation; Par. 36: three-dimensional simulated representation 140 resulting from the two-dimensional flat patterns draped over a body 150; Also Fig. 12 and Par. 71 discusses deformation of clothing; Further note Figs. 1 and 2 show different garment shapes applied to different 3D models)
The only element missing from Grinspun is the discussion of deforming the 3D human body model.  
Lavash discloses: 
Simulating a three dimensional physical interaction of the three dimensional body model with a three dimensional representation of the garment; (Par. 54 of Lavash: garment to be evaluated in virtual model generated by CAD geometries, and meshed into a mesh of nodes and elements – Fig. 6 and Par. 55 discloses example meshed garment as sanitary napkin)
Wherein simulating the three-dimensional physical interaction comprises: 
Simulating physical interaction of the three dimensional human body model with the three dimensional representation of the garment to thereby deform the three dimensional human body model; and (Par. 44 of Lavash: prescribed motion volume represents areas in which the garments may interact with the wearer, such that a portion of the body can be rendered deformable; Fig. 3 and Par. 46: surfaced body portion includes external surface 20 to be deformable when modeled; Par. 49: various tissues within the deformable volume, such as fat tissues, muscle tissues, and the like can be meshed into separate parts, and each part can have appropriate material properties assigned to it, while maintaining the continuity of the mesh; Par. 60: fit and comfort analysis achieved using a dynamic stress-strain analyzer, outputting deformed motion and corresponding forces such as stress and strain, where forces include forces associated with deforming both the body and the garment)
Simulating physical interaction of the three dimensional representation of the garment with the three dimensional human body model to thereby deform the three dimensional representation of the garment (Par. 60 of Lavash: fit and comfort analysis includes deforming both the body and the garment; Par. 61: visualization of garment as body portion is manipulated can show a visual representation of the deformation of the garment; Fig. 20 and Par. 91: garment applied to body as shown in Fig. 19B and compression or other movement can be applied to garment by moving virtual body model to result in deformation, as shown in Fig. 19C)
	Both Grinspun and Lavash are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, using known electronic interfacing and programming techniques.  The modification results in an improved simulation of garments by providing more realistic modeling of interactions between body and garment models by accounting for both deformation of the body tissues and garments.   
Regarding claim 36, Grinspun further discloses: 
Wherein the three dimensional human body model comprises a three-dimensional body mesh and the three dimensional representation of the garment comprises at least one of: a two-dimensional garment mesh in a three-dimensional space; and a three-dimensional garment mesh (Par. 67 of Grinspun: interactive garment designing application can include one or more cloth models, using triangle meshes with the multiple models – Also see Fig. 10 showing cloth mesh as well as Fig. 12).

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinspun et al. (US 2014/0114620 A1) in view of Lavash et al. (US 2005/0267615 A1) and in further view of Hua et al. (US 2017/0161948 A1).
Regarding claim 44, the limitations included from claim 36 are rejected based on the same rationale as claim 36 set forth above and incorporated herein.  Further regarding claim 44, Hua discloses: 
Comprising constraining the three-dimensional body mesh to avoid penetration of an inner body surface (Par. 34 of Hua: The deformation may include collapsing a specific (inner) garment mesh in the layering order onto the target body mesh, expanding outer garment mesh(s) to accommodate the inner garment mesh and shape-recovering the inner (collapsed) garment mesh toward the outer expanded garment such that the inner garment mesh does not intersect the outer expanded garment meshes and does not intersect the target body mesh; Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh), the inner body surface comprising an implicit surface (Fig. 8 and Par. 104 of Hua: mappings of vertices including body vertices, Nj as vectors from body; Fig. 10 and Par. 97 discusses use of body surface vectors for determining garment to body mapping)
Both Grinspun, Lavash and Hua are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, and using the technique of modifying both garments and human models for displaying clothing as provided by Lavash by further using the technique of modifying both garments and human models for displaying clothing as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing for more versatile clothing previews, allowing more realistic information to be displayed by accounting for more realistic body shapes, while also allowing for a greater diversity of display information. 

Claims 37, 38, 46, 48 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinspun et al. (US 2014/0114620 A1) in view of Lavash et al. (US 2005/0267615 A1) and in further view of Looney et al. (US 2005/0267614 A1). 
Regarding claim 37, the limitations included from claim 35 are rejected based on the same rationale as claim 35 set forth above.  Further regarding claim 37, Lavash discloses: 
Simulating physical interaction of the three dimensional human body model with the three dimensional representation of the garment to thereby deform the three dimensional human body model; and (Par. 44 of Lavash: prescribed motion volume represents areas in which the garments may interact with the wearer, such that a portion of the body can be rendered deformable; Fig. 3 and Par. 46: surfaced body portion includes external surface 20 to be deformable when modeled; Par. 49: various tissues within the deformable volume, such as fat tissues, muscle tissues, and the like can be meshed into separate parts, and each part can have appropriate material properties assigned to it, while maintaining the continuity of the mesh; Par. 60: fit and comfort analysis achieved using a dynamic stress-strain analyzer, outputting deformed motion and corresponding forces such as stress and strain, where forces include forces associated with deforming both the body and the garment)
Simulating physical interaction of the three dimensional representation of the garment with the three dimensional human body model to thereby deform the three dimensional representation of the garment (Par. 60 of Lavash: fit and comfort analysis includes deforming both the body and the garment; Par. 61: visualization of garment as body portion is manipulated can show a visual representation of the deformation of the garment; Fig. 20 and Par. 91: garment applied to body as shown in Fig. 19B and compression or other movement can be applied to garment by moving virtual body model to result in deformation, as shown in Fig. 19C)
	Both Grinspun and Lavash are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, using known electronic interfacing and programming techniques.  The modification results in an improved simulation of garments by providing more realistic modeling of interactions between body and garment models by accounting for both deformation of the body tissues and garments.   
Looney discloses: 
Comprise: optimizing an energy function that represents a variational formulation of the physical properties of deformation of the body and the garment, which attributes cost to deformation of the body and garment away from a reference state (Par. 43 of Looney: portion of body that is to remain deformable during modeling based on physics-based criteria; Par. 51: body model moved through time and space; Par. 57 of Looney: garment modeled in initial state; Par. 59: fixed points aid in the garment being "applied" to the meshed body by using motion curves to prescribe motion to the fixed points such that the fixed points are translated from a first initial modeled position to a second fixed position relative to the meshed body, where garment is first applied, and simulation calculates stresses and strains associated with fit prior to body motion, and further driving motion of the body through predetermined motion curves, performing dynamic stress-strain calculations on the deformable volume and garment correlated with dynamic fit and comfort; Par. 60: Fit and comfort analysis can be achieved by use of a dynamic stress-strain analyzer, which supplies an output of deformed motion and corresponding forces, such as stress and strain, where the forces include forces associated with deforming both the body and the garment, and garment deformation and the magnitude of the forces required to generate the deformation can be correlated to fit and comfort)
Grinspun, Lavash and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, with the additional dynamic modeling mechanics provided by Looney, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by efficiently simulating dynamic movement (see Par. 12 of Looney discussing need to model soft, deformable garment objects under dynamic conditions that are not overly computer-time intensive.)
Regarding claim 38, the limitations included from claim 35 are rejected based on the same rationale as claim 35 set forth above.  Further regarding claim 38, Looney discloses: 
Wherein simulating the three dimensional physical interaction of the three dimensional body model with the three dimensional representation of the garment comprises: obtaining a movement of the body model which models movement of the three-dimensional human body model over a series of time steps; (Par. 51 of Looney: To do motion simulation and fit modeling it is necessary that motion of the body portion being modeled be driven, i.e., moved through space in time; Par. 53: kinematic animation to drive motion of interfacial surface)
For each of the time steps, optimizing (e.g. extremizing) an energy function that represents a variational formulation of the physical properties of deformation of the body and the garment, which attributes cost to deformation of the body and garment away from a reference (e.g. non-deformed) state (Par. 57 of Looney: garment modeled in initial state; Par. 59: fixed points aid in the garment being "applied" to the meshed body by using motion curves to prescribe motion to the fixed points such that the fixed points are translated from a first initial modeled position to a second fixed position relative to the meshed body, where garment is first applied, and simulation calculates stresses and strains associated with fit prior to body motion, and further driving motion of the body through predetermined motion curves, performing dynamic stress-strain calculations on the deformable volume and garment correlated with dynamic fit and comfort; Par. 60: Fit and comfort analysis can be achieved by use of a dynamic stress-strain analyzer, which supplies an output of deformed motion and corresponding forces, such as stress and strain, where the forces include forces associated with deforming both the body and the garment, and garment deformation and the magnitude of the forces required to generate the deformation can be correlated to fit and comfort)
Grinspun, Lavash and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, with the additional dynamic modeling mechanics provided by Looney, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by efficiently simulating dynamic movement (see Par. 12 of Looney discussing need to model soft, deformable garment objects under dynamic conditions that are not overly computer-time intensive.)
Regarding claim 46, Grinspun modified by Lavash and Looney further discloses: 
Wherein the energy function comprises a pseudo-potential representing frictional energy dissipation due to deformation (Par. 80 of Grinspun: contact models describe friction between cloth garment and body, using springs at collision sites for contacts and describing friction using a moving anchor spring approach can be used that enables both static and dynamic friction modes, where contacting nodes are connected by springs to seeded anchor vertices placed on the contacting surface, and updating or releasing anchor positions with respect to nodal movement)
Also Looney further discloses: 
Wherein the energy function comprises a pseudo-potential representing frictional energy dissipation due to deformation (Par. 81 of Looney: When load requirements are governed by non-uniform conditions such as contact with asymmetric bodies (e.g. baby hip, pudendal region, or nonlinear tool path), asymmetric load distribution (e.g. laminates of varying local section properties), the elastic structures can be represented as a patterned unit cell on the feature to model stress/strain, contact, responses in product and process conditions)
Grinspun, Lavashand Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.
Regarding claim 48, Grinspun discloses: 
A method for generating a three dimensional representation of a garment, the method comprising: (Abstract of Grinspun: method and system for interactive garment modeling and editing including 3D draped model)
Obtaining a three dimensional human body model comprising an outer surface, the outer surface representative of an outermost surface of a human body; (Fig. 5 and Par. 48 of Grinspun: user can select from multiple curved bodies, or upload a curved body – see Figs. 1 and 2 showing different bodies having outermost surfaces)
Obtaining a three dimensional representation of a garment; and (Par. 34 of Grinspun: interactively displaying 2D flat pattern for constructing a garment, where user can interactively edit 2D flat pattern and instantaneously obtain feedback with resulting 3D draped representation – Figs. 1 and 2)
Simulating a three dimensional physical interaction of the three dimensional body model with a three dimensional representation of the garment; (Figs. 1 and 2 of Grinspun shows simulation window with 3D representations of garment with body; Par. 34: interactively edit garment and instantaneously view 3D draped representation)
Wherein simulating the three-dimensional physical interaction comprises: Simulating physical interaction of the three dimensional representation of the garment with the three dimensional human body model to thereby deform the three dimensional representation of the garment [Examiner notes that Figs. 2 and Fig. 4 of Grinspun show different body positions of same model, while Figs. 1 and 2 show use of different body shapes, but does not provide a good description of deforming the 3D human body model)] and the three dimensional representation of the garment (Par. 36 of Grinspun: three-dimensional simulated representation 140 resulting from the two-dimensional flat patterns draped over a body 150; Fig. 2 and Par. 39: using mouse pointer, user selects lower boundary of 3D draped representation of dress, causing dress to lengthen in 3D;  Also Fig. 12 and Par. 71 discusses deformation of clothing;); and displaying the deformed three-dimensional human body model and the deformed three-dimensional representation of the garment (Figs. 1 and 2 and Par. 34 of Grinspun: interactively edit garment and instantaneously view 3D draped representation; Par. 36: three-dimensional simulated representation 140 resulting from the two-dimensional flat patterns draped over a body 150; Also Fig. 12 and Par. 71 discusses deformation of clothing; Further note Figs. 1 and 2 show different garment shapes applied to different 3D models)
Lavash discloses: 
Simulating a three dimensional physical interaction of the three dimensional body model with a three dimensional representation of the garment; (Par. 54 of Lavash: garment to be evaluated in virtual model generated by CAD geometries, and meshed into a mesh of nodes and elements – Fig. 6 and Par. 55 discloses example meshed garment as sanitary napkin)
Wherein simulating the three-dimensional physical interaction comprises: 
Simulating physical interaction of the three dimensional human body model with the three dimensional representation of the garment to thereby deform the three dimensional human body model; and (Par. 44 of Lavash: prescribed motion volume represents areas in which the garments may interact with the wearer, such that a portion of the body can be rendered deformable; Fig. 3 and Par. 46: surfaced body portion includes external surface 20 to be deformable when modeled; Par. 49: various tissues within the deformable volume, such as fat tissues, muscle tissues, and the like can be meshed into separate parts, and each part can have appropriate material properties assigned to it, while maintaining the continuity of the mesh; Par. 60: fit and comfort analysis achieved using a dynamic stress-strain analyzer, outputting deformed motion and corresponding forces such as stress and strain, where forces include forces associated with deforming both the body and the garment)
Simulating physical interaction of the three dimensional representation of the garment with the three dimensional human body model to thereby deform the three dimensional representation of the garment (Par. 60 of Lavash: fit and comfort analysis includes deforming both the body and the garment; Par. 61: visualization of garment as body portion is manipulated can show a visual representation of the deformation of the garment; Fig. 20 and Par. 91: garment applied to body as shown in Fig. 19B and compression or other movement can be applied to garment by moving virtual body model to result in deformation, as shown in Fig. 19C)
	Both Grinspun and Lavash are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, using known electronic interfacing and programming techniques.  The modification results in an improved simulation of garments by providing more realistic modeling of interactions between body and garment models by accounting for both deformation of the body tissues and garments.   
Looney discloses: 
Simulating the three-dimensional physical interaction comprises (Par. 43 of Looney: portion of body that is to remain deformable during modeling based on physics-based criteria; Par. 51: body model moved through time and space; Par. 57: garment can be modeled in various initial states, such as in a relaxed, undeformed state, or in a non-relaxed or deformed state) optimizing an energy function that represents a variational formulation of the physical properties of deformation of the body and the garment, which attributes cost to deformation of the body and garment away from a reference state (Par. 57 of Looney: garment modeled in initial state; Par. 59: fixed points aid in the garment being "applied" to the meshed body by using motion curves to prescribe motion to the fixed points such that the fixed points are translated from a first initial modeled position to a second fixed position relative to the meshed body, where garment is first applied, and simulation calculates stresses and strains associated with fit prior to body motion, and further driving motion of the body through predetermined motion curves, performing dynamic stress-strain calculations on the deformable volume and garment correlated with dynamic fit and comfort; Par. 60: Fit and comfort analysis can be achieved by use of a dynamic stress-strain analyzer, which supplies an output of deformed motion and corresponding forces, such as stress and strain, where the forces include forces associated with deforming both the body and the garment, and garment deformation and the magnitude of the forces required to generate the deformation can be correlated to fit and comfort)
Grinspun, Lavash and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, with the additional dynamic modeling mechanics provided by Looney, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by efficiently simulating dynamic movement (see Par. 12 of Looney discussing need to model soft, deformable garment objects under dynamic conditions that are not overly computer-time intensive.)
Regarding claim 51, Grinspun modified by Hua and Looney further discloses: 
Wherein the energy function comprises a pseudo-potential representing frictional energy dissipation due to deformation (Par. 80 of Grinspun: contact models describe friction between cloth garment and body, using springs at collision sites for contacts and describing friction using a moving anchor spring approach can be used that enables both static and dynamic friction modes, where contacting nodes are connected by springs to seeded anchor vertices placed on the contacting surface, and updating or releasing anchor positions with respect to nodal movement)
Also Looney further discloses: 
Wherein the energy function comprises a pseudo-potential representing frictional energy dissipation due to deformation (Par. 81 of Looney: When load requirements are governed by non-uniform conditions such as contact with asymmetric bodies (e.g. baby hip, pudendal region, or nonlinear tool path), asymmetric load distribution (e.g. laminates of varying local section properties), the elastic structures can be represented as a patterned unit cell on the feature to model stress/strain, contact, responses in product and process conditions)
Grinspun, Lavash and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, and the additional dynamic modeling mechanics provided by Looney, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.

Claims 39-41, 49, 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinspun et al. (US 2014/0114620 A1) in view of Lavash et al. (US 2005/0267615 A1) and Looney et al. (US 2005/0267614 A1) in further view of Hua et al. (US 2017/0161948 A1).
Regarding claim 39, the limitations included from claim 37 are rejected based on the same rationale as claim 37 set forth above and incorporated herein.  Further regarding claim 39, Hua discloses:
Wherein optimizing the energy function is subject to one or more non-penetration constraints that prevent the three dimensional representation of the garment from penetrating the three-dimensional human body model (Par. 34 of Hua: The deformation may include collapsing a specific (inner) garment mesh in the layering order onto the target body mesh, expanding outer garment mesh(s) to accommodate the inner garment mesh and shape-recovering the inner (collapsed) garment mesh toward the outer expanded garment such that the inner garment mesh does not intersect the outer expanded garment meshes and does not intersect the target body mesh; Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh)
Grinspun, Lavash, Looney and Hua are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.  
Regarding claim 40, Hua further discloses:
Wherein the one or more non-penetration constraints that prevent the three dimensional representation of the garment from penetrating the three-dimensional human body model comprise: an intermediate implicit surface which is constrained by the outer surface of the three-dimensional human body model; and (Par. 50 of Hua: Mapping module 121 may be configured to calculate mappings from each vertex of the garment mesh(s) to closest points on the template body mesh that are within a predetermined threshold of the vertex, and assigns weighting to each identified closest garment mesh vertex and each identified closest template body mesh vertex; Par. 97: Par. 97: equations 1-10; Par. 98: deform garment that is intersection-free with target body mesh)
One or more intermediate constraints that prevent the three dimensional representation of the garment from penetrating the implicit surface (Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh; Fig. 9 and Par. 96: distance thresholds including vertex vectors; Par. 97: equations 1-10; Par. 98: deform garment that is intersection-free with target body mesh)
Grinspun, Lavash, Looney and Hua are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.
Regarding claim 41, Hua further discloses:
Wherein the one or more intermediate constraints are constructed by a combination of basis functions (Figs. 9 and 10 of Hua demonstrate series of vectors representing curves; Par. 97, equations 1-10 demonstrate mapping for each vertex Vi)
Grinspun, Lavash, Looney and Hua are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.
Regarding claim 49, the limitations included from claim 48 are rejected based on the same rationale as claim 48 set forth above and incorporated herein.  Further regarding claim 49, Hua discloses: 
Wherein the three dimensional human body model comprises a three-dimensional body mesh and the method comprises comprising constraining the three-dimensional body mesh to avoid penetration of an inner body surface, (Par. 34 of Hua: The deformation may include collapsing a specific (inner) garment mesh in the layering order onto the target body mesh, expanding outer garment mesh(s) to accommodate the inner garment mesh and shape-recovering the inner (collapsed) garment mesh toward the outer expanded garment such that the inner garment mesh does not intersect the outer expanded garment meshes and does not intersect the target body mesh; Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh), the inner body surface comprising an implicit surface (Fig. 8 and Par. 104 of Hua: mappings of vertices including body vertices, Nj as vectors from body; Fig. 10 and Par. 97 discusses use of body surface vectors for determining garment to body mapping)
Grinspun, Lavash, Looney and Hua are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, and the additional dynamic modeling mechanics provided by Looney, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing for more versatile clothing previews, allowing more realistic information to be displayed by accounting for more realistic body shapes, while also allowing for a greater diversity of display information. 
Regarding claim 52, the limitations included from claim 48 are rejected based on the same rationale as claim 48 set forth above and incorporated herein.  Further regarding claim 52, Hua discloses:
Wherein optimizing the energy function is subject to one or more non-penetration constraints that prevent the three dimensional representation of the garment from penetrating the three-dimensional human body model (Par. 34 of Hua: The deformation may include collapsing a specific (inner) garment mesh in the layering order onto the target body mesh, expanding outer garment mesh(s) to accommodate the inner garment mesh and shape-recovering the inner (collapsed) garment mesh toward the outer expanded garment such that the inner garment mesh does not intersect the outer expanded garment meshes and does not intersect the target body mesh; Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh)
Grinspun, Lavash, Looney and Hua are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.
Regarding claim 53, the limitations included from claim 48 are rejected based on the same rationale as claim 48 set forth above and incorporated herein.  Further regarding claim 53, Hua discloses:
Wherein the one or more non-penetration constraints that prevent the three dimensional representation of the garment from penetrating the three-dimensional human body model comprise: an intermediate implicit surface which is constrained by the outer surface of the three-dimensional human body model; and (Par. 50 of Hua: Mapping module 121 may be configured to calculate mappings from each vertex of the garment mesh(s) to closest points on the template body mesh that are within a predetermined threshold of the vertex, and assigns weighting to each identified closest garment mesh vertex and each identified closest template body mesh vertex; Par. 97: Par. 97: equations 1-10; Par. 98: deform garment that is intersection-free with target body mesh)
One or more intermediate constraints that prevent the three dimensional representation of the garment from penetrating the implicit surface (Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh; Fig. 9 and Par. 96: distance thresholds including vertex vectors; Par. 97: equations 1-10; Par. 98: deform garment that is intersection-free with target body mesh)
Grinspun, Lavash, Looney and Hua are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinspun et al. (US 2014/0114620 A1) in view of Lavash et al. (US 2005/0267615 A1), Looney et al. (US 2005/0267614 A1) and Hua et al. (US 2017/0161948 A1) and in further view of Macedo (Macêdo, J. P. Gois and L. Velho, "Hermite Interpolation of Implicit Surfaces with Radial Basis Functions," 2009 XXII Brazilian Symposium on Computer Graphics and Image Processing, 2009, pp. 1-8, doi: 10.1109/SIBGRAPI.2009.11)
Regarding claim 42, the limitations included from claim 41 are rejected based on the same rationale as claim 41 set forth above and incorporated herein.  Further regarding claim 42, Macedo discloses: 
Wherein the basis functions comprise Hermite radial basis functions (Abstract of Macedo: Hermite radial basis function (HRBF) implicits method to compute a global implicit function which interpolates scattered multivariate Hermite data (unstructured points and their corresponding normals), allowing the computation of implicit surfaces rich in details, with irregularly spaced points even in the presence of close sheets; Fig. 2 on Page 2 of Macedo: HRBF for close sheets)
Grinspun, Lavash, Looney, Hua and Macedo are directed to 3D computer graphic modeling. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Lavash, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, with the additional technique of modeling interactions between surfaces as provided by Macedo, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect, especially with close proximity (see e.g. Page 1, right col., last paragraph of Macedo discusses capability of identifying and handling close sheets without the need of additional information, and Page 2, left col., Par. 6: “Our results show that HRBF implicits allow for computing surfaces with close sheets [2], [7], and indicate that our Hermite-interpolatory method is superior to previous solutions in this situation.”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/            Primary Examiner, Art Unit 2616